Mr. Justice Clifford
delivered the opinion of the court.
Taxes were collected of the bank in this case by the defendant, to the amount of three thousand and sixty-six dollars and sixty-three cents, which the bank paid under protest, and brought this suit in the state court to recover back the amount, and the suit, on motion of the defendant, was removed into the Circuit Court.
Suffice it to say, without entering into particulars, that the pleadings, proceedings, and evidence in this case are substantially the same as in the preceding case, and the court rendered judgment for the plaintiffs for the whole amount claimed, and the defendant sued out the present writ of error, and for the reasons assigned in the preceding case the judgment must be reversed.
Judgment reversed and the cause remanded with directions to ■ issue a new venire. Reversed.